Citation Nr: 0307380	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to vocational rehabilitation benefits.



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty for training from 
February 1973 to August 1973 and had active service from 
November 1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  

There are still actions, however, that must be accomplished 
at the agency of original jurisdiction level because the 
required action takes place there or because current law 
requires it.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO did notify the appellant of the 
enactment of the VCAA in connection with other issues 
previously before the RO.  However, the RO has not issued a 
development letter consistent with the notice requirements of 
the VCAA with respect to the issue of entitlement to 
vocational rehabilitation benefits.  Since this claim has 
been pending well after the enactment of the VCAA, a remand 
for such notice is warranted in this case.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In a July 2001 rating decision the RO denied the appellant's 
claim to reopen service connection for PTSD.  The RO 
determined that the evidence submitted to reopen the claim 
was not new and material.  In August 2001 the appellant filed 
a notice of disagreement with the denial.  The RO has not 
issued the appellant a Statement of the Case on the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

When a Notice of Disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the Notice of Disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2002) (emphasis added).  

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case on the 
issue of entitlement to vocational 
rehabilitation benefits, if necessary.  

4.  The RO must issue the appellant a 
Statement of the Case on the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  An appropriate period 
of time should be allowed for response.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to any final outcome 
warranted, pending completion of the requested development.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


